    REED SMITH LLP                                                            REED SMITH LLP
    Christopher A. Lynch, Esq.                                                Timothy P. Law, Esq. (admitted pro hac vice)
    John B. Berringer, Esq.                                                   1717 Arch Street
    599 Lexington Avenue                                                      Three Logan Square, Suite 3100
    New York, NY 10022                                                        Philadelphia, PA 19103
    Telephone: (212) 521-5400                                                 Telephone: (215) 851-8100
    Facsimile: (212) 521-5450                                                  Facsimile: (215) 851-1420
    E-mail: clynch@reedsmith.com                                              E-mail: tlaw@reedsmith.com
    E-mail: jberringer@reedsmith.com
                                                                              Special Insurance Counsel for Debtor
                                                                              and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                          :
    In re:                                                                :          Chapter 11
                                                                          :
    THE ROMAN CATHOLIC DIOCESE OF                                         :          Case No. 20-12345 (SCC)
    ROCKVILLE CENTRE, NEW YORK,1                                          :
                                                                          :          Relates to Dkt. No. 733
                           Debtor.                                        :
                                                                          :


                                                    CERTIFICATE OF SERVICE

              I, Christopher A. Lynch, certify that, on September 16, 2021, I caused to be served a true and

correct copy of the following document:


              Debtor’s Opposition to London Market Insurers’ Motion to Access All the Sexual Abuse
              Proof of Claim Forms (ECF 672) and the Joinder Motion of the Allianz Defendants
              (ECF 703) [Dkt. No. 733]

              upon the parties listed below by electronic mail.


    Debtor The Roman Catholic Diocese                                          Counsel for the Debtor
    of Rockville Centre                                                        Jones Day
    Attn: Thomas Renker                                                        Attn: Corinne Ball, Esq.
                                                                                     Benjamin Rosenblum, Esq.
    trenker@drvc.org                                                                 Andrew M. Butler, Esq.

                                                                               cball@jonesday.com
                                                                               brosenblum@jonesday.com
                                                                               abutler@jonesday.com




1
    The Debtor in this chapter 11 case is The Roman Catholic Diocese of Rockville Centre, New York, the last four digits of its federal tax
identification number are 7437, and its mailing address is 50 North Park Avenue P.O. Box 9023, Rockville Centre, NY 11571-9023.
 Office of the United States Trustee Region 2        Counsel for the Creditors’
 Attn: Greg Zipes, Esq.                              Committee
       Shara Cornell, Esq.                           Pachulski Stang Ziehl & Jones LLP
                                                     Attn: Ilan D. Scharf, Esq.
 greg.zipes@usdoj.gov                                       Karen B. Dine, Esq.
 shara.cornell@usdoj.gov                                    Brittany M. Michael, Esq.
                                                            James I. Stang, Esq.

                                                     ischarf@pszjlaw.com
                                                     kdine@pszjlaw.com
                                                     bmichael@pszjlaw.com
                                                     jstang@pszjlaw.com

 Counsel for London Market Insurers                  Counsel for London Market Insurers
 Duane Morris LLP                                    Clyde & Co US LLP
 Attn: Russell W. Roten, Esq.                        Attn: Catalina J. Sugayan, Esq.
       Jeff D. Kahane, Esq.                                James J. Moffitt, Esq.
       Andrew E. Mina, Esq.
                                                     catalina.sugayan@clydeco.us
 rwroten@duanemorris.com                             james.moffitt@clydeco.us
 jkahane@duanemorris.com
 amina@duanemorris.com

 Counsel for Fireman’s Fund Insurance                Counsel for Fireman’s Fund Insurance
 Company, Interstate Fire & Casualty                 Company, Interstate Fire & Casualty
 Company and National Surety Corporation             Company and National Surety Corporation
 Rivkin Radler LLP                                   Moss & Barnett
 Attn: Peter P. McNamara, Esq.                       Attn: Charles E. Jones, Esq.
       Siobhain P. Minarovich, Esq.
                                                     charles.jones@lawmoss.com
 peter.mcnamara@rivkin.com
 siobhain.minarovich@rivkin.com



I certify under penalty of perjury that the foregoing is true and correct.

Dated: September 16, 2021


                                                        /s/ Christopher A. Lynch
                                                        Christopher A. Lynch




                                                  -2-
